Case 2:20-cv-07076-JMV-JBC Document 14 Filed 06/22/20 Page 1 of 2 PageID: 153




 Christopher G. Salloum                                                 direct: 973-607-1267
 Associate                                                             csalloum@lawfirm.ms



                                                  June 22, 2020
VIA ECF

The Honorable John M. Vazquez, U.S.D.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       RE:     Salerno Medical Associates, LLP v. Chintan Trivedi, et al.
               Civil Action No. 2:20-cv-07076-JMV-JBC

Dear Judge Vazquez:

      We represent plaintiff, Salerno Medical Associates, LLP (“Plaintiff”), in
the above-referenced matter.

      A telephone conference to discuss Plaintiff’s pending Motion for a
Preliminary Injunction is presently scheduled for Thursday, June 25, 2020 at
11:00 a.m.     Because co-counsel for Plaintiff, Steven Teppler, Esq., is
unavailable at that time, we are writing to respectfully request that the Court
adjourn the conference call to a time at or after 3:30 p.m. on either Thursday,
June 25 or Friday, June 26. We have conferred with counsel for the
defendants, Michelle L. Greenberg, Esq., and Jason Silberberg, Esq., and they
have advised that they are amenable to an adjournment and are available at
those times too.

     We thank the Court for its consideration of this request. Should the
Court require any additional information, we will endeavor to provide it.




                          NEW JERSEY | NEW YORK | FLORIDA | COLORADO
                                 3 Becker Farm Road, Suite 105
                                   Roseland, New Jersey 07068
                                t. 973-736-4600 | f. 973-325-7467
Case 2:20-cv-07076-JMV-JBC Document 14 Filed 06/22/20 Page 2 of 2 PageID: 154



The Hon. John M. Vazquez, U.S.D.J.
June 22, 2020
Page 2


                                         Respectfully submitted,

                                         MANDELBAUM SALSBURG, P.C.



                                         By: ______________________
                                             Christopher G. Salloum



  The telephone conference scheduled for June 25, 2020 will commence at
  3;30 p.m.




         6/22/2020
